Exhibit 10.1

 

EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT

 

This Agreement is made and entered into as of June 4, 2018 (hereinafter the
“Effective date”) by and between:

 

Sonoma Pharmaceuticals, Inc., a company incorporated and existing under the laws
of the State of Delaware, USA, having its registered offices at 1129 North
McDowell Boulevard, Petaluma, California, 94954, United States of America,
hereby represented by its legal representatives

 

hereinafter referred to as «SONOMA», on the one hand

 

and

 

EMS S.A., a private corporation duly incorporated and existing under the laws of
the Federative Republic of Brazil, with head office located at Rodovia
Jornalista Francisco Aguirre Proença, KM 08, Bairro Chácara Assay, CEP 13186-901
Hortolândia, São Paulo – Brazil, enrolled with CNPJ/MF under number
57.507.378/0003-65, hereby represented by its legal representatives

 

hereinafter referred to as «EMS», on the other hand.

 

SONOMA and EMS are herein individually referred to as a “Party” and collectively
referred to as “Parties”.

 

WHEREAS:

 

A.SONOMA manufactures, through its wholly-owned subsidiary, Oculus Technologies
of Mexico, S.A. de C.V. the product described in Schedule 4 hereto (hereinafter
referred to as the “Product”) and currently holds all rights to the Product,
including in particular in the country listed in Schedule 2 hereto (hereinafter
referred to as the “Territory”).

 

B.SONOMA currently markets the Product internationally, but outside of Brazil,
and has obtained marketing authorizations for the Product in various countries.

 

C.EMS wishes that SONOMA grant to EMS the exclusive right to purchase, import,
distribute, sell and promote the Products in the Territory under its own
Trademark (as defined in Article 1.1(xiv) of the Agreement).

 

D.In order to enable EMS to Market and Distribute the Product in the Territory,
SONOMA has obtained from the competent Governmental Authorities in the Territory
all Regulatory Approvals which are required under local Laws to Market and
Distribute the Product.

 

E.The Parties may discuss the possibility that EMS comes to register the Product
by itself and obtain the Regulatory Approvals in its own name to Market and
Distribute the Product in the Territory under certain circumstances described in
this Agreement.

 

F.EMS has all suitable resources and shall hold all necessary administrative
permits to register, import, handle, store, sell, distribute and promote the
Product in the Territory.

 

G.On December 19, 2017, EMS S/A and SONOMA entered into a non-binding Term Sheet
(the “Term Sheet”) for the negotiation of EMS S/A as SONOMA´s exclusive licensee
and distributor of the Product in the Territory, pursuant to this Agreement,
when signed;

 

 

 

 



Agreement Sonoma - EMS Page 1 / 28

 

 

H.EMS wishes to appoint its Affiliate Luxbiotech Farmacêutica Ltda. to Market
and Distribute the Product under such Affiliate’s trade name Underskin or USK
and SONOMA agrees with such appointment.

 

Now, therefore, in consideration of the above and the mutual promises set forth
below, SONOMA and EMS agree as follows:

 

1.  INTERPRETATION AND DEFINITIONS

 

1.1For the purposes of this Agreement or any notice, consent, authorization,
direction or other communication required or permitted to be given hereunder,
the singular shall include the plural and vice versa and the following
expressions shall have the following meanings, respectively, unless the context
otherwise requires:

 

(i)“Affiliate” means a company that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
company specified. For the purposes of this definition, control will mean the
direct or indirect ownership of (a) in the case of corporate entities,
securities authorized to cast more than fifty percent (50%) of the votes in any
election of directors, (b) in the case of non-corporate entities, more than
fifty percent (50%) ownership interest with the power to direct the management
and policies of such non-corporate entity.

 

(ii)“ANVISA” means the Brazilian Health Surveillance Agency, a Brazilian
Governmental Authority, or any successor agency thereof.

 

(iii)“Approved Dossier” means the Brazilian Dossier in its final form and
content as approved by ANVISA, based on which the Marketing Authorization for
the Product in the Territory is granted. During the life cycle of the Product,
“Approved Dossier” could also mean the dossier as amended from time to time in
accordance with the applicable Laws in the Territory and approved by ANVISA.

 

(iv)“Approved Facility” means the Oculus Technologies of Mexico S.A. de C.V.
facility in Industria Vidriera 81, Fraccionamiento Industrial Zapopan Norte,
Zapopan, Jalisco, Mexico, duly approved by the competent Governmental Authority
in the Territory for manufacturing the Product for import into, and Marketing
and Distribution in, the Territory.

 

(v)“Artwork” means any and all features, logos, trade names, descriptive
information and copy pertaining to the Product on either the Primary Packaging
or the Secondary Packaging for Finished Product.

 

(vi)“Brazilian Dossier” means the CTD Dossier transformed, translated and
compiled by EMS according to Brazilian requirements to be filed with ANVISA.

 

(vii)“Business Day” means any day except Saturday, Sunday and statutory
holidays, on which commercial banking institutions in Petaluma/CA, USA and
Hortolandia/SP, Brazil are open for business. Any reference in this Agreement to
“day” whether or not capitalized will refer to a calendar day, not a Business
Day.

 

(viii)“Change” means any change which may have impact on the Product’s
Regulatory Approval in the Territory, according to local Laws, e.g. a change
related to (i) the site of manufacture/packaging of the drug substance or
Product, (ii) ingredient or Product including but not limited to the releasing
specification; (iii) the manufacturing and/or Packaging process of the drug
substance or Product; (iv) the analytical methodology used in the Product or the
Packaging Material; (v), any new indication or use of the Product; (vi) the
Approved Facility; or (vii) any other aspect of the ingredient or Product which
may have an impact on Regulatory Approvals in the Territory.

 

 

 



Agreement Sonoma - EMS Page 2 / 28

 

 

(ix)“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party in the performance of such Party’s obligations hereunder,
the reasonable, diligent efforts to accomplish such objective as a similarly
situated party in the pharmaceutical industry would normally use to accomplish a
similar objective under similar license grants and circumstances.

 

(x)“Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, digital
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement, including but not limited to, information relating to the Disclosing
Party’s existing or proposed research, development efforts, patent applications,
promotional materials, ideas, strategies, clinical trials, quotations,
development lists, formulae, manufacture processes, concepts, businesses plans,
marketing data, scientific data, prototypes, samples, scientific and technical
information, projects, processes, procedures, know-how, products, the terms of
this Agreement and any other materials that have not been made available by the
Disclosing Party to the general public, including all information disclosed
during the negotiations preceding this Agreement. Notwithstanding the foregoing,
Confidential Information will not include any information or materials that:

 

(a)were already known to the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;

 

(b)were generally available to the public at the time of its disclosure to the
Receiving Party;

 

(c)became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of the confidentiality
obligations under this Agreement;

 

(d)were subsequently lawfully disclosed to the Receiving Party by a Third Party
who had no obligation not to disclose such information to others;

 

(e)were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party and the Receiving Party has documentary evidence to that effect; or

 

  (f) is approved for disclosure by the Disclosing Party in writing.

 

  Information included in the Confidential Information shall not be deemed to be
in the public domain or in the possession of either Party merely because the
information is embraced by partial or generalized disclosures in the public
domain, nor will a combination of information be deemed to fall within any of
the exceptions set forth above simply because each of the elements is itself
included within an exception if the significance of the combination does not
fall within any of the exceptions;

 

(xi)“Contract Year “means each consecutive 12 (twelve) months period during the
term of this Agreement commencing from the Launch Date.

 

(xii)“Distribute”, “Distributed” or “Distribution” means the import, storage,
handling, transportation, sale, and offer for sale of Product.

 

(xiii)“CTD Dossier” means SONOMA’s CTDs (Modules 2-3) of the Products updated as
agreed during the due diligence, the Brazilian specific documents as identified
during the due diligence, the GMP (Good Manufacturing Practices) documents as
identified during the due diligence and all administrative documents (e.g.
certificates, authorizations, approvals) required for Regulatory Approvals in
the Territory.

 

 

 

 



Agreement Sonoma - EMS Page 3 / 28

 

 

(xiv)“EMS Trademarks” means any Trademark owned by EMS that the Parties agree
may be used by EMS or its Affiliates in the Marketing and sale as the brand name
for the Finished Product, and includes, without limitation, Gramacyn® and
Celacyn®.

 

(xv)“Field” means human dermatology field for use or intended use as approved by
ANVISA in the Marketing Authorization in issuing the CE-mark for each Product.

 

(xvi)“Finished Product“ means Product ready to use, with final consumer
Packaging Materials conforming to Finished Product Release Specifications.

 

(xvii)“Finished Product Release Specifications means the specifications for
Finished Product defined by SONOMA and in accordance with the Approved Dossier,
which may be amended from time-to-time during the Term and according to local
laws and regulations.

 

(xviii)“Force Majeure Event” means any occurrence beyond the reasonable control
of a Party that prevents or substantially interferes with the performance by the
Party of any of its obligations hereunder (other than payment obligations), if
such occurs by reason of any act of God, flood, fire, explosion, earthquake,
strikes, out of the reasonable control of the affected Party, casualty or
accident; or war, revolution, civil commotion, acts of public enemies, terrorist
attack, blockage or embargo; or any injunction, law, order, proclamation,
regulation, ordinance, demand or requirement of any government (to the extent
such government has ruling authority over such Party) or of any subdivision,
authority or representative of any such government; or other similar event,
beyond the reasonable control of such Party.

 

(xix)“Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, department, bureau, official or other entity of
(a) any government of any country, (b) a federal, state, province, region,
local, county, city or other political subdivision thereof, (c) any governmental
or regulatory authority responsible for the grant of Regulatory Approval
including, without limitation, ANVISA, or (d) any supranational body, in each
case exercising governmental powers and having jurisdiction in connection with
this Agreement and action to be taken hereunder.

 

(xx)“Intellectual Property” shall mean any and all licenses, Know-How, rights to
inventions (whether or not reduced to writing), patents (including patents of
addition, substitutions, reissues, extensions, reexaminations, renewals,
supplemental patent certificates, confirmation patents and registration
patents), patent applications (including any provisionals, divisionals,
continuations, continuations-in-part and substitutions thereof), designs, design
applications and design registrations, trademarks, trademark applications,
trademark registrations, trade names, trade dress, service marks, logos (whether
registered or unregistered), copyrights, copyright applications, copyright
registrations, and other intellectual property rights now or hereafter
recognized anywhere in the world now or hereafter owned, held, prepared for or
used by any of the Parties or any of its Affiliates.

 

(xxi)“Know-How” shall mean any data, results, technology, business information
and other information of any type whatsoever, in any tangible or intangible
form, including know-how, trade secrets, practices, techniques, methods,
processes, inventions, developments, specifications, formulations, formulae,
materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology, test
data (including pharmacological, biological, chemical, biochemical,
toxicological, research, preclinical and clinical test data (including original
patient report forms, investigator reports, clinical protocols, statistical
analyses, expert opinions and reports)), manufacturing data (including,
analytical and quality control data, stability data, other study data and
procedures and other chemistry, manufacturing and control (CMC) data), safety or
other adverse reaction files and complaint files, presentations and papers from
academic meetings or market research, in each case, together with all supporting
data and raw source data therefor, whether or not reduced to writing, now or
hereafter owned by, in the possession of, known to or controlled by any the
Parties or its Affiliates.

 

 

 



Agreement Sonoma - EMS Page 4 / 28

 

 

(xxii)“Launch Date” shall mean the first actual sale of the Product made by EMS,
its Affiliate, or subdistributor in the Territory.

 

(xxiii)“Law” or “Laws” means the laws, statutes, rules, codes, regulations,
orders, judgments and/or ordinances of a Governmental Authority, including,
without limitation, ANVISA, and any implementing legislation or other applicable
laws promulgated by a Governmental Authority in the Territory, as any of the
same may be amended from time-to-time, and directives, regulations,
promulgations, guidance and guidelines promulgated thereunder having
jurisdiction over or related to the development, registration, approval,
manufacture, Marketing, Distribution and use of a Product in the Territory, as
may be in effect from time-to-time.

 

(xxiv)“Market” or “Marketing” means activities directed to the marketing or
promotion of Finished Product, including appropriate mailings, attendance and
participation at industry meetings and congresses, general sales-force
promotion, telesales, pre-marketing, advertising, educating and planning
activities related to Finished Product. Marketing will not include any
activities related to research, manufacture or development of a Product.

 

(xxv)“Marketing Authorization” shall mean the approval by the competent
Governmental Authority to Market the Product in the Territory.

 

(xxvi)“Packaging Material Specifications” means the technical specifications for
the Packaging Materials, including the layout of the Artwork as determined by
EMS (as per cutlines provided by SONOMA) and communicated to SONOMA from
time-to-time, or other packaging materials specifications as may be approved by
ANVISA.

 

(xxvii)“Packaging Materials” means the Primary Packaging, label, package insert
and carton for the outer packs and all other packaging materials necessary for
packaging Finished Product as described on Schedule 1.

 

(xxviii)“Product” or “Products” means, collectively or individually as the
context requires, those SONOMA products specified in Schedule 4 of this
Agreement.

 

(xxix)“Primary Packaging” means the materials that come in direct contact with
the Product and have been proven to maintain the integrity of the Product
through the stated expiration date of the Product.

 

(xxx)“Purchase Order” means each purchase order submitted by EMS to SONOMA
pursuant to Section 5.1(f) pursuant to which EMS orders Product from SONOMA. The
first Purchase Order submitted by EMS hereunder shall be called the “Initial
Purchase Order”.

 

(xxxi)“Regulatory Approval” or “Regulatory Approvals” means at the Effective
Date, all approvals (including, without limitation, where applicable, pricing
approval), company and product registrations and renewals, authorizations,
permits, licenses, filings, and certifications of any Governmental Authority
required to be held by a Party for the use, Marketing and Distributing of a
Product in the Territory, including without limitation, the Marketing
Authorization. For the avoidance of doubt, “Regulatory Approval” does not
include any trademark registration with the Brazilian National Institute of
Intellecutal Property (INPI) relating to the EMS Trademarks, and any business
permits that are generally required to be maintained by a distributor of CE-mark
products in the same class and industry as of the Products and are not specific
to EMS’s Marketing and Distribution of the Product.

 

 

 

 



Agreement Sonoma - EMS Page 5 / 28

 

 

(xxxii)“Secondary Packaging” means the outer Packaging Material such as cartons
and labels (in the form Marketed) which contains the Primary Packaging.

 



  (xxxiii) “Sonoma Trademark” means a Trademark owned by SONOMA and used or
required to be on the Packaging Materials and Marketing purposes for the
Finished Products pursuant to this Agreement, applicable Laws, or the Approved
Dossier in order to specify the technology owned by SONOMA and used in the
Finished Product or SONOMA itself, and shall include, without limitation,
Microcyn, Sonoma and Oculus, as further described under Schedule 3.

 

(xxxiv)“Territory” means the Federative Republic of Brazil.

 

(xxxv)“Third Party” means any person or company other than SONOMA, EMS or their
respective Affiliates.

 



  (xxxv) “Trademark” means a trademark owned by a Party and any related word,
name, symbol, color, shape or designation or any combination thereof as well as
any other word, name, symbol, color, shape or designation used in the
performance by a Party of its obligations hereunder or in the operation of its
business, including any service mark, trade name, brand name, sub-brand name,
trade dress, product configuration, program name, delivery form name,
certification mark, collective mark, logo, tagline, slogan, design or business
symbol, that functions as an identifier of source or origin, whether or not
registered and all statutory and common law rights therein and all registrations
and applications therefor, together with all goodwill associated with, or
symbolized by, any of the foregoing.

 

1.2The following are the Schedules annexed to and incorporated in this Agreement
by reference and deemed to be a part hereof:

 

  Schedule “1” Packaging

 

  Schedule “2” Territory

 



  Schedule “3” Microcyn Technology description

 



  Schedule “4” Minimum Annual Purchase Amount and Pricing

 



  Schedule “5” Customs Letter

 

2. GRANT of RIGHTS

 

2.1Under the terms and conditions hereinafter set out, SONOMA hereby grants to
EMS and its Affliates the exclusive right during the term of this Agreement:

 

a)to purchase the Product from SONOMA for import into the Territory.

 

b)to use SONOMA’s Trademarks filed or registered in the Territory on a
royalty-free basis, on the Finished Product Packaging Materials and the
promotional material produced by EMS and solely to Market, Distribute and sell
the Finished Product in the Territory for use in the Field.

 

c)to register and obtain the Marketing Authorization in its own name (if and
when agreed between the Parties in an amendment to this Agreement signed by the
Parties), store, Market and sell Finished Product in the Territory using its own
Trademark, which shall be the exclusive property of EMS at all times, in
relation thereto.

 

 

 

 



Agreement Sonoma - EMS Page 6 / 28

 

 

2.2EMS may utilize its Affiliates and Third Party sub-distributors, provided
that EMS remains liable for all the work, acts and omissions of its Affiliates
and sub-distributors, including compliance with the terms of this Agreement. No
use of Affiliates or subcontractors will release EMS from its responsibilities
and liabilities under this Agreement including, but not limited to, its
indemnification obligations.

 

2.3EMS hereby grants to SONOMA the use of EMS’ Trademarks on a royalty-free
basis, solely for use on the Product Packaging Materials to be supplied to EMS.

 

3. EXCLUSIVITY

 

3.1SONOMA hereby appoints EMS, and EMS hereby accepts appointment, as SONOMA’s
exclusive and sole importer, handler, storer, seller, distributor and promoter
of the Product solely for the purpose of Marketing, Distributing and Selling the
Product in the Territory for use in the Field as provided in this Agreement and
shall grant to EMS an exclusive license to use SONOMA’s Intellectual Property
and Know How related to the Product solely to the extent required for EMS to
Market the Product in the Territory for use in the Field. EMS acknowledges and
agrees that this Section does not grant to EMS any license or rights, whether
express or implied, to any trade secret owned by SONOMA. In addition, for the
purposes of Marketing as provided in this Section, EMS shall only be entitled to
use the Intellectual Properties and Know How disclosed by SONOMA for this
purpose.

 

3.2EMS shall not have any right to and shall not import, export, Market,
Distribute, obtain Regulatory Approval or use any Product outside of the
Territory or for any use outside the Field, or solicit any Third Party to
maintain offices, storage depots, etc. outside the Territory with the intention
to Market, Distribute, import, export, sell or obtain Regulatory Approval for a
hypochlorous-based product; or (ii) to duplicate, reverse engineer, modify or
adapt (A) Product, or (B) any documentation provided by SONOMA, without SONOMA’s
prior written consent.

 

3.3EMS warrants that: (i) it has and will maintain an adequate organization for
the fulfilment of its obligations under this Agreement; and (ii) it is an
independent Party assuming the risks of its own activity and nothing contained
herein will be construed to create an agency, partnership, employment or joint
venture relationship between SONOMA and EMS.

 

4.GENERAL OBLIGATIONS of the PARTIES

 



4.1 REGISTRATION and APPLICATION of the PRODUCT

 

Registration

 

4.1.1The Parties acknowledge that, prior hereto, SONOMA has caused the Products
to be registered with the competent Governmental Authority in the Territory in
SONOMA’s name by its authorized representative, “Mandala” and shall cause
Mandala to perform a new Marketing Authorization application for the Product, if
any, in order to attend the terms of this Agreement. As such, SONOMA warrants
and represents that Mandala (or any successor or licensee of Mandala other than
EMS, in the manner and as permitted in this Agreement) is and shall remain in
compliance with all applicable Laws as well as with the terms of this Agreement
during the period under which Mandala holds the Products’ Marketing
Authorization, and that SONOMA shall bear any claims, costs, damages and
liabilities related to any violation of Mandala’s regulatory obligations or
compliance with the applicable Laws or any obligations required to be performed
by Mandala in accordance with the terms of this Agreement.

 

 

 

 



Agreement Sonoma - EMS Page 7 / 28

 

 

4.1.2As long as the Mandala remains responsible for procuring the Marketing
Authorization for the Products, subject to the provisions of “Section 4.1.3”,
SONOMA will bear all costs related to the filing for Regulatory Approvals,
including, but not limited to translation costs, filing and approval fees. If at
any time EMS and SONOMA enter into an amendment allowing EMS to assume
responsibilities for obtaining and maintaining the Marketing Authorizations, for
the Products, EMS will bear all costs related to the Marketing Authorization.

 

4.1.3SONOMA will keep EMS informed in writing of all communications with the
competent Governmental Authorities and will send one copy of the Product
Marketing Authorizations to EMS within 15 (fifteen) Business Days after they
have been granted by the competent Governmental Authorities and published at the
Brazilian Official Gazette (Diário Oficial da União – D.O.U.). SONOMA shall be
liable for compliance with this provision during the term of this Agreement,
unless otherwise provided in an amendment to this Agreement signed by the
Parties.

 

4.1.4Retention of Samples. At no additional costs to SONOMA, EMS agrees to store
and retain, from the Finished Products purchased from SONOMA, an appropriate
number of samples (identified by batch number) of Finished Product it
distributes within the Territory to permit required internal and regulatory
checks and references.

 

4.1.5Costs. SONOMA will be responsible for all costs associated with the
maintenance and procurement of the Marketing Authorization in connection with
the Marketing and Distribution of the Product in the Territory. However, if any
tests or studies are required to be performed for the procurement or maintenance
of the Marketing Authorization EMS agrees to discuss about perform such tests or
studies, subject to the provisions set forth under Section 4.18, and the samples
required for the performance of such tests or studies shall be supplied by
SONOMA to EMS, free of charge, and in the amount sufficient to comply with
registration purposes and the costs will be beared by SONOMA.

 

Renewal

 

4.1.6SONOMA shall handle, or cause to be handled, at its own cost and discretion
all formalities and actions which shall be necessary to maintain or renew the
effectiveness of the Regulatory Approvals of the Product in the Territory. The
Parties will cooperate with each other to provide all reasonable assistance and
take all actions reasonably requested by SONOMA that are necessary to comply
with the renewal process.

 

Change Management

 

4.1.7During the course of this Agreement, if either SONOMA or EMS wish to or is
required to make a Change, the Parties agree that:

 

a)If either Party is requested to implement a Change by the other Party as
result of a demand made by a Governmental Authority, the other Party shall use
its best efforts to fulfil Governmental Authority requirements. The Party
requested to implement a Change under this Section “4.1.7”shall, as soon as
practicable, provide the other Party requesting the implementation of a Change
with relevant data and information necessary to inform and obtain approval of
the Change before the Governmental Authority.

 

 

 

 



Agreement Sonoma - EMS Page 8 / 28

 

 

b)Should SONOMA or EMS need to implement a Change as a sole consequence of a
request of a Governmental Authority of the Territory prior to ANVISA granting
Marketing Authorization, SONOMA shall bear the costs arising out of such Change
(including a Change related to GMP), and the Parties will use commercially
reasonable efforts to accommodate such Change, in accordance with Section
“4.1.7.a” above. In the event that the requested Change is related to Approved
Facility, SONOMA shall use commercially reasonable efforts to implement the
requested Change to the extent permitted by applicable local Laws of the country
of where the Approved Facility is located.

 

c)Should SONOMA be required to implement a Change (other than as provided in
Section 4.1.7.d.) as a sole consequence of a demand from a Governmental
Authority other than from the Territory, SONOMA shall bear the costs arising out
of such Change, in accordance with the Section 4.1.9.

 

d)If EMS requests a Change that is not required by any Governmental Authority,
SONOMA shall as soon as practicable review such proposed Change and may provide
EMS with its likely effect on SONOMA´s production systems together with the
investment and/or cost necessary to implement such Change. If EMS wishes to
proceed, and SONOMA approves (which approval shall not be unreasonably
withheld), SONOMA shall use commercially reasonable efforts to implement such
Change within a reasonable time. Notwithstanding the immediately preceding
sentence, SONOMA may, at its sole discretion, reject any Change proposed by EMS
except for Changes mandated by Governmental Authority in the Territory and to
the extent permitted by applicable local Laws of the site of SONOMA’s Approved
Facility. The cost arising out of such Change shall be borne by EMS. If any such
Change increases SONOMA’s Cost of Goods, the Parties shall negotiate in good
faith on a new purchase price.

 

4.1.8If modifications, additions or Changes to the Dossiers become necessary for
the granting of EMS Marketing Authorization by the Governmental Authority of the
Territory or for its maintenance during the Term of this Agreement, EMS
undertakes to bear all related costs up to a budget of USD 20.000,00 (Twenty
thousand US Dollars). If the necessary investments exceeds the USD 20.000,00
(Twenty thousand US Dollars) budget, the Parties will discuss in good faith if
the remaining difference could be procured. If the Parties do not come to an
agreement regarding the remaining difference and its procurement either Party
may terminate the Agreement.

 

4.1.9If modifications, additions or Changes to the Dossiers become necessary for
the granting or maintenance of the Marketing Authorization due to a requirement
of a Governemental Authority other than from the Territory, SONOMA undertakes to
bear all related costs up to a budget of USD 20.000,00 (Twenty thousand US
Dollars). If the necessary investments exceeds the USD 20.000,00 (Twenty
thousand US Dollars) budget, the Parties will discuss in good faith if the
remaining difference could be procured. If the Parties do not come to an
agreement regarding the remaining difference and its procurement either Party
may terminate the Agreement.

 

4.1.10SONOMA shall not and shall cause Mandala (or any other contracted third
party or licensee) not to make any Change in the Brazilian Dossiers or in the
Approved Dossiers nor to make any modifications in the Product without prior
written consent of EMS. In case of changes due to Governmental Authorities’
request, EMS will not unreasonably withhold its consent to such modification or
variation. SONOMA shall be liable for compliance with this provision during the
term of this Agreement, unless otherwise provided in an amendment to this
Agreement signed by the Parties. Mandatory Changes required by the Governmental
Authorities in the Territory do not require the consent of EMS, but any such
Change shall be duly notified in advance to EMS.

 

 

 

 

 



Agreement Sonoma - EMS Page 9 / 28

 

 

Product Change Management

 

  4.1.11 During the Term of this Agreement, if the manufacturer of the Product
(approved in the Marketing Authorization) wishes or is required by a
Governmental Authority to make a Change, the Parties agree that SONOMA shall, as
soon as practicable, inform EMS of such Change promptly. SONOMA shall provide
the appropriate Regulatory Authority and EMS with relevant data and information
necessary to inform and obtain approval of the Change before the Governmental
Authority in the Territory. No change shall be implemented without the prior
approval of the appropriate Governmental Authority in the Territory.

 

Communication with Regulatory Authorities and Others

 

4.1.12SONOMA agrees to meet all standards and take all actions required by Law
in order to obtain and maintain, at its sole cost and expense, any and all
Regulatory Approvals required by a Governmental Authority in relation to the
Product in the Territory:

 

i.Filing of documents. SONOMA will be responsible for the validation of the
pertinent documents to be submitted to Governmental Authorities and the filing
of all submissions relating to the Regulatory Approvals of the Product in the
Territory and the Parties agree to comply with reasonable timelines established
and periodically reviewed by the Parties for such submissions and according to
applicable local Laws in force in the Territory.

 

ii.Governmental Authority Communications. SONOMA will be responsible for
interfacing, corresponding and meeting with all Governmental Authorities in the
Territory with respect to the Product during the period under which the Products
are registered under its own name through Mandala.

 

iii.Information. Upon the reasonable request of SONOMA, EMS will provide to EMS
within the period instructed by Governmental Authority such information in its
possession relating to the Product as may be required for the foregoing
regulatory activities and also provide reasonable assistance to SONOMA in
complying with all regulatory obligations and Laws in the Territory.

 

iv.Cooperation. The Parties will cooperate with each other to provide all
reasonable assistance and take all actions reasonably requested by either Party
that are necessary to comply with any applicable laws.

 

v.Medical Inquiries for the Product. EMS will be responsible for handling all
medical questions or inquiries for the Product in the Territory and shall
consider all input from SONOMA in connection therewith. SONOMA will immediately
forward any and all medical questions or inquiries which it receives in relation
to the Product in the Territory to EMS in accordance with all applicable Laws.

 

4 .2 Recall

 

4.2.1Records. During the Term of this Agreement and for a period of three (3)
years after the end of the Term, EMS shall keep and maintain records of all
sales and other distributions of Products made by EMS or its Affiliates or sub
distributors sufficient to effectively, efficiently and economically implement
any recall or investigation of any Product, but at a minimum the Term, EMS shall
keep and maintain records of all sales and other distribution of Products
containing information about:

 

  i.  Supplier Product description;

 

  ii.  Supplier Product lot number;

 

  iii.  Customer identification (name and location);

 

  iv. Product Manufacturing date;

 

  v. Shelf-life of the Product; and

 

  vi.  Shipping date.

 

 

 



Agreement Sonoma - EMS Page 10 / 28

 

 

4.2.1.2Upon SONOMAS’s request, EMS shall make such records available to SONOMA

 

4.2.2Complaints. All complaints received by EMS shall be communicated to Mandala
and SONOMA.. All traceability information accompanied by such complaint shall be
made available to SONOMA. The Parties will endeavor to sign the Quality
Agreement within a reasonable period of time but not later than eight (8) months
from the first Marketing of the Product. Until the Quality Agreement is duly
executed between the Parties, the Parties shall perform its activities under
this Agreement in accordance with good industry standars and local practice for
cosmetics products, and shall attend all Applicable Law and Governmental
Authorities requirements for quality control, quality assurance activities.

 

4.2.3Recall. The Parties shall cooperate fully with one another in any of the
following events involving a recall of Product resulting in a market withdrawal
covered by this Agreement, including any correction, post-sale warning or
mailing of information (each, a “Recall”):

 

i.A Recall is requested or ordered by a Governmental Authority due to the
Products not meeting the labelling or manufacturing related issues or requests a
Recall for Product quality or manufacturing related issues;

 

ii.A Recall is requested or ordered by a Government Authority issued due to
off-label promotion, illegal marketing or misrepresentation of Product quality
or attributes; and

 

  iii. Any Recall other than those specified in (i) and (ii) above.

 

4.2.3.1Each Party shall inform the other Party in writing on a reasonable timely
basis in light of the events concerning any Product related issues that have the
potential to result in a Recall in the Territory or elsewhere if impacting this
Agreement. SONOMA and EMS and its Affiliates and Sub Distributors shall further
cooperate with one another using reasonable efforts and acting in good faith in
conducting a Recall. The Parties will provide reasonable assistance to each
other to investigate the root cause(s) related to a Recall subject to this
Agreement.

 

4.2.3.2The Parties will endeavor to sign the Quality Agreement within a
reasonable period of time but not later than eight (8) months from the first
Marketing of the Product. Until the Quality Agreement is duly executed between
the Parties, the Parties shall perform its activities under this Agreement in
accordance with good industry standards and local practice for cosmetics
products, and shall attend all Applicable Law and Governmental Authorities
requirements for quality control, quality assurance activities.

 

4.2.3.3The out-of-pocket costs and expenses incurred in connection with a Recall
under subsection (i) shall be borne by SONOMA; the out-of-pocket costs and
expenses incurred in connection with a Recall under subsection (ii) shall be
borne by EMS; the out-of-pocket costs and expenses incurred in connection with a
Recall under subsection (iii) shall be borne by SONOMA and EMS on a 50%-50%
basis.

 

5. TERMS OF IMPORTATION, PURCHASE AND SUPPLY

 

5.1 During the term of this Agreement, EMS shall:

 

a)Purchase its requirements of the Product from SONOMA at the price set out in
Schedule 1 hereto. Except if otherwise provided in this Agreement, or agreed to
by the Parties in writing, the Product prices set forth in Schedule 4 are fixed
during the Term;

 

 

 

 



Agreement Sonoma - EMS Page 11 / 28

 

 

b)at all times have suitable resources and shall hold all administrative permits
to register, import, handle, store, Market and Distribute the Product in the
Territory. Costs for licenses and permits necessary to import, Market,
Distribute the Product as well as taxes, duties, levies and other charges in the
Territory shall be borne by EMS. Any customs, fees, fines or penalties applied
to EMS by the Governmental Authority due to misinformation, errors, gross
negligence or willful misconduct of SONOMA shall be borne exclusively by SONOMA;

 

c)make all payments through wire transfer within seventy-five (75) days after
receipt of the respective Invoice;

 

d)provide SONOMA on a monthly basis on or before the 10th Business of each
month, a non-binding rolling 12 (twelve) month’s forecast, broken down by month,
of its estimated requirements of Product for the next 12 (twelve) months (the
“Forecast”);

 

e)purchase a quantity of Products in each Contract Year equivalent to the
amounts in USD stated in Schedule 4 of this Agreement. Such amounts comprehend
the entire portfolio of Products and do not refer to any specific Product. As
such, the Parties agree that EMS is not obligated to purchase any minimum amount
of any individual Product. In the event that EMS fails to make purchases of
Products at least equal to the Minimum Annual Purchase Amount set forth in
Schedule 4, EMS shall have up to six months to make Product purchases equal to
the difference between the Minimum Annual Purchase Amount for the applicable
Contract Year and the amount actually received by SONOMA in such Contract Year
(the “Deficit Amount”), in which case the Deficit Amount shall be counted for
the preceding Contract Year, and shall not be counted for the then current
Contract Year in which it is paid. If EMS cannot achieve the current Minimum
Purchase Amount in the following Contract Year with the addition of the Deficit
Amount of the preceding Contract Year, SONOMA shall be entitled to cancel EMS’
exclusivity for the Products in the Territory or to terminate the Agreement
pursuant to Section 9.4.a. Under no circumstances shall EMS be liable to pay any
amounts or to purchase any quantities of Products in the event that, despite
good faith efforts, EMS fails to achieve the Minimum Annual Purchase Amount or
the Deficit Amount. Revocation of exclusivity or termination, in whole (if the
noncompliance is in regard to all Products under this Agreement) or in part (if
the noncompliance is in regard to one or more Products, but not to all Products
at such given moment, under this Agreement) of this Agreement shall be SONOMA
exclusive remedy under this Agreement.

 

f)provide SONOMA a Purchase Order for the Product specifying the quantity of
Products and desired delivery date, which shall not be less than 60 (sixty) days
prior to the desired delivery date. Each Purchase Order shall specify such date
and the quantities of the Product ordered. The Parties can agree a shorter
delivery date for any single Purchase Order only if SONOMA accepts such Purchase
Order in writing, and, if so accepted by SONOMA, such delivery time will
supersede the sixty (60) day delivery time for such Purchase Order);

 

g)handle and store all Products in good condition and in compliance with the
applicable Laws, regulations and specific handling and storage instructions
provided by SONOMA or contained in the Approved Dossier until their resale to
customers;

 

 

 

 



Agreement Sonoma - EMS Page 12 / 28

 

 

h)Market and Distribute the Product bearing the appropriate EMS Trademarks and
SONOMA Trademarks that are required to be set forth on the Packaging Materials
in compliance with applicable Law and the Approved Dossier and as provided
herein, and showing all printed information required and in accordance with the
Approved Dossier, applicable Laws in force in the Territory, including the
wording Microcyn Technology as described on Schedule 3 of this Agreement;

 

i)refrain, without SONOMA’s prior written consent, from (i) any modification to
the delivered Product or (ii) using or disposing of the Product for any purpose
other than the purpose permitted hereunder or by applicable Law;

 

j)monitor and control the stocks of the Product and comply with all applicable
Laws as well as any specific instructions for the Product as set forth in the
Approved Dossier. EMS will bear the risk for expired Product delivered in
accordance with the agreed shelf-life, as per Section 5.2.c;

 

k)This Agreement is entered into by EMS considering the reference currency
exchange rate from Brazilian Reais (BRL) to United States Dollars (USD) as
published by the Brazilian Central Bank on the day of the execution of this
Agreement. During the term of this Agreement, at the time of the first purchase
order placement and then on an annual basis (counted from such first purchase
order) if the exchange rate fluctuates more than 20% (twenty) compared to the
reference rate, and such a fluctuation is in place for a continuous period of
more than three (3) months the Parties agree to renegotiate in good faith the
Product supply prices set forth herein. In case the Parties do not reach an
agreement, this Agreement may be terminated by either Party upon 6 (six) months
prior written notice without penalties or damages of any kind, be it direct,
punitive, exemplary, special, indirect, incidental or consequential, including,
without limitation, loss of profits, loss of business or loss of goodwill.

 

5.2 During the term of this Agreement, SONOMA shall:

 

a)within 10 (ten) business days from the receipt of each Purchase Order, accept
in writing to EMS the respective Purchase Order as long as the amount ordered is
no more than the amount forecasted in the Forecast for the relevant month
specified in Section 5.1(d). If a Purchase Order exceeds the amount forecasted
for the relevant month in the Forecast, SONOMA may accept all or part of the
amount ordered exceeds the Forecast amount. SONOMA shall not be entitled to
reject any Purchase Order, as long as the Purchase Order is consistent with the
agreed Forecast and complies with Section 5.1.f above. If SONOMA does not
expressly accept or reject the Purchase Order within the aforementioned period,
the Purchase Order shall be deemed accepted as to the amount that is consistent
with the Forecast, and the delivery date shall be sixty (60) days from the date
of receipt of such Order. Any variation to this commitment will be managed by
exception and agreed, in good faith, between the Parties. The quantities to be
delivered by SONOMA shall not vary more than 10% (ten percent) from the
quantities ordered or EMS shall be entitled to reject delivery, and all costs
and expenses, including taxes, duties and levies, for the return of the rejected
quantities shall be borne by SONOMA;

 

b)tender the ordered Product to the forwarding agent appointed by EMS on the
confirmed date of delivery pursuant to paragraph (a) above. All shipment of
Product shall be Ex-works, at the Approved Facility located at Industria
Vidriera 81, Fraccionamiento Industrial Zapopan Norte, Zapopan, Jalisco, Mexico
(INCOTERMS 2010).

 

c)warrant to EMS that all quantities of the Product delivered shall (i) be in
strict conformity with the Approved Dossier; (ii) have a remaining shelf-life of
at least 90% (ninety per cent) of the shelf-life approved in the Marketing
Authorization at the date of delivery to EMS; and (iii) be tested in accordance
with the analytical methodologies related to Quality Control (QC) for batch
release implemented by SONOMA and the release will be done by EMS as per
Approved Dossier.

 

 

 

 



Agreement Sonoma - EMS Page 13 / 28

 

 

d)replace at its own cost and as soon as possible after receipt of a written
claim from EMS:

 

i.subject to such claim being made within not more than 30 (thirty) days after
delivery by SONOMA of the Product in question as provided in Section 5.2(b) all
quantities of the Product which are in shortage and/or present any visible
defect that are not in conformity with SONOMA’s warranty in Section 5.2(c).

 

ii.all quantities of the Product with defects that are not in conformity with
SONOMA’s warranty in Section 5.2(c) that are not readily discoverable within 30
(thirty) days (the “Latent Defects”). EMS shall promptly notify SONOMA of any
Latent Defects, but not later than 10 (ten) days after the date of discovery.

 

iii.should any dispute arise between the Parties in relation to the conformity
of any batch of the Product delivered to EMS, either Party shall be entitled to
refer such batch to an independent expert who shall be appointed by mutual
consent of both Parties and whose decision, which shall be made within fifteen
(15) days from the appointment, shall be binding and enforceable upon both
Parties, and the costs and fees of such expert and the transportation costs of
the Product shall be borne by the Party whose views shall not be upheld by the
expert’s decision.

 

e)warrant to EMS that the Product does not infringe any third party rights
whether it be by importing, storing, selling, marketing or promoting the Product
in the Territory.

 

f)warrant and represent to EMS that Mandala shall cooperate fully with EMS in
order to enable EMS to perform all obligations and to exercise any rights
provided in this Agreement, including (a) executing all papers and instruments,
or requiring its employees or contractors, to execute such papers and
instruments, so as to enable EMS or EMS’ Affiliates to import, transport,
Market, sell and distribute the Products in the Territory, including the
template letter attached hereto as Schedule 5, whenever required, , and (b)
promptly informing EMS of any matters coming to Mandala’s attention that may
affect the performance of its obligations or the exercise of its rights provided
under this Agreement.

 

5.3

The Parties shall negotiate in good faith further details, duties and
obligations in a Quality Agreement and in a Safety Data Exchange Agreement
(“SDEA”) consistent with good industry standards and local practice for
cosmetics products, and both agreements, when agreed to and signed by the
Parties, shall be an integral part of this Agreement. The Parties will endeavor
to sign the Quality Agreement and the SDEA within a reasonable period of time
but not later than eight (8) months from the first Marketing of the Product.
Until the Quality Agreement and the SDEA is duly executed between the Parties,
the Parties shall perform its activities under this Agreement in accordance with
good industry standars and local practice for cosmetics products, and shall
attend all Applicable Law and Governmental Authorities requirements for quality
control, quality assurance and pharmacovigilance activities.

 

6. TERMS OF DISTRIBUTION of the PRODUCT

 

6.1 EMS shall Market, distribute and sell the Product to customers for use in
the Field in the Territory on its own account.

 

 

 

 



Agreement Sonoma - EMS Page 14 / 28

 

 

6.2 During the term of this Agreement, EMS agrees that it shall:

 

a)make Commercially Reasonable Efforts to promote and continue promoting the
Finished Product in the Territory, using techniques and methods admissible and
customary for the Marketing of health products in the Territory;

 

b)sell and deliver the Finished Product to local customers in the Territory for
use in the Field in the Packaging Materials and labeling as specified in
Schedule 1 and in the Approved Dossier. EMS shall not modify, alter or add to,
or authorize any Affiliate or sub-distributor or other Third Party to modify,
alter or add to, any labelling of any Product without the prior written consent
of SONOMA. EMS shall only sell the Product unexpired and in good condition;

 

c)(i) use Commercially Reasonable Efforts to monitor and inform SONOMA as soon
as it becomes aware of any change in the Laws and regulations applicable to the
Marketing or Distribution of the Product as well as to the Regulatory Approvals
in the Territory, and (ii) promptly notify SONOMA of any decision from the
competent Governmental Authorities to suspend or discontinue the sale of the
Product in the Territory and/or to recall the Product from the market in the
Territory;

 

d)forthwith notify SONOMA of any infringement, misuse, misappropriation, act of
tort, unfair competition, passing off or violation relating to any Intellectual
Property right of SONOMA that comes to EMS’ attention. In the event of any
above-mentioned infringement, misuse, misappropriation, act of tort, unfair
competition, passing off or violation relating to the activities of EMS, any
Affiliate, any sub distributor, or any Third Party acquiring any Product
directly or indirectly from EMS, any Affiliate, any Sub distributor, or any
Third Party, EMS shall cooperate with SONOMA to protect SONOMA’s Intellectual
Property rights;

 

e)refrain from, and cause its Affiliates and Sub Distributors to refrain from,
Marketing and Distributing any hypochlorous-based product in the Field,
regardless of strength or form.

 

f)promptly inform SONOMA of any adverse event to the Product occurring in the
Territory of which EMS is notified or becomes aware as agreed in the SDEA.

 

6.3 During the term of this Agreement, SONOMA agrees that it shall:

 

a)be responsible for all packaging and labelling of Product purchased by EMS
under this Agreement.

 

b)provide EMS, free of any payment, with such data already in SONOMA's
possession relating to the Product as shall be reasonable for Marketing the
Product in the Territory;

 

b)inform EMS of adverse reaction to the Product occurring outside the Territory
and known to SONOMA and as agreed in the SDEA;

 

c)maintain, during the Term of this Agreement all applicable licenses, permits,
authorizations and GMP certificates necessary to manufacture and sell the
Products as provided herein;

 

d)SONOMA shall have control over the commencement, prosecution and settlement of
any legal proceeding with respect to any infringement, misuse, misappropriation,
act of tort, unfair competition, passing off or violation relating to any
Intellectual Property rights of SONOMA. In connection with any such legal
proceeding, EMS shall provide such assistance related to such proceeding as
SONOMA may reasonably request; provided that SONOMA shall reimburse the expenses
reasonably incurred by EMS to provide such assistance in accordance with
SONOMA’s request for the same. EMS shall not have any right to commence,
prosecute or settle any legal proceeding with respect to any infringement,
misuse, misappropriation, act of tort, unfair competition, passing off or
violation relating to any Intellectual Property right of SONOMA.

 

 

 

 



Agreement Sonoma - EMS Page 15 / 28

 

 

e)Any agreement or pact related to the commencement, prosecution and settlement
of any legal proceeding with respect to any infringement, misuse,
misappropriation, act of tort, unfair competition, passing off or violation
relating to any SONOMA Trademark used on the Packaging Materials for the
Finished Product and which may have a material impact on the Marketing or
Distribution of Finished Products in the Territory shall be approved by EMS.

 

7. PRODUCT LAUNCH

 

7.1EMS shall launch the Product within following the Effective Date. The first
actual sale shall be communicated to SONOMA by EMS within 15 (fifteen) days.

 

7.2Should the launch of a Product or Finished Product not be feasible for
reasons beyond either Party’s reasonable control (e.g. competent Governmental
Authorities refuse to issue the Marketing Authorization) neither Party shall be
entitled to claim any damages or compensation from the other Party as a result
of the partial termination of this Agreement for such Product. The Agreement
shall remain in full force and effect in relation to any other Product or
Finished Product provided herein and to which this Agreement were not partially
terminated.

 

8.  ARTWORK AND LABEL TEXT

 

8.1SONOMA shall use reasonable efforts to develop the Artwork to be used in
accordance with Brazilian Laws and Marketing Authorization. All branding,
labelling and marketing materials shall include reference to Microcyn technology
as provided on Schedule 3.

 

8.2The Artwork shall be developed for the Secondary Packaging using the
Packaging Material Specification as further described under the “Description of
Packaging Material” on Schedule 1.

 

9. TERM AND TERMINATION

 

9.1This Agreement shall enter into force on the Effective Date hereof and shall
continue, subject to the provisions of this Section 9, for a period of five (5)
years from the Launch Date (“Initial Term”). The Initial Term may be extended
through written amendments executed between the Parties. Neither Party shall be
entitled to make any claim or present any legal challenge as a result of the
expiration or non-renewal of this Agreement under the provisions of this Section
9.1.

 

9.2Either Party shall be entitled to terminate this Agreement upon written
notice to the other Party if the other Party is in material breach of any of its
obligations hereunder for reasons other than Force Majeure and, if such breach
is curable, fails to remedy such breach at the end of a period of 60 (sixty)
days after receipt of formal notice of breach and demand to cure such breach.

 

9.3Either Party shall be entitled to terminate this Agreement upon written
notice to the other Party if (a) the other Party is placed in voluntary or
compulsory liquidation or falls into bankruptcy or ceases its activities for any
reason or (b) the other Party is prevented, in full or in material part, from
performing any of its obligations hereunder for reasons of a Force Majeure Event
for a period of 3 (three) consecutive months or more or (c) for reasons beyond
either Party’s reasonable control, the competent Governmental Authorities
refuses to renew the Regulatory Approvals or revokes the Regulatory Approvals or
any other license or permit necessary to import, Market or Distribute the
Product in the Territory, or (d) if both parties fail to reach an agreement upon
mutually acceptable revised prices for the Product pursuant to Section 5.1.k.

 

9.4SONOMA may terminate this Agreement with immediate effect by providing
written notice:

 

a)in the event that EMS fails to make purchases of Products at least equal to
the Minimum Annual Purchase Amount in any Contract Year and to make Product
purchases equal at least the Deficit Amount in the 6 month following the end of
such Contract Year as provided in Section 5.1(f);

 

 

 

 



Agreement Sonoma - EMS Page 16 / 28

 

 

b)if two (2) consecutive payments from EMS to SONOMA are delayed by more than 30
(thirty) days after the due date and such payments are not made within 30
(thirty) days of receipt of SONOMA´s written notice to EMS in respect thereto;

 

c)in the event that any Governmental Authorities takes any action or raises any
objection, that prevents SONOMA from supplying and/or exporting the Product into
the Territory. In this case, before termination, SONOMA and EMS shall use
commercially diligent efforts to remove the objections and, if such efforts are
unsuccessful, discuss in good faith an option to manufacture the Product at a
Third Party premises selected by SONOMA, or at EMS’ premises. If agreed, EMS and
SONOMA shall use good faith efforts to negotiate a mutually agreeable amendment
to this Agreement;

 

d)in the event of any unauthorized use of SONOMA´s technical information or
Confidential Information, dossiers, registrations or registration documents.

 

9.5 EMS may terminate this Agreement with immediate effect by providing written
notice:

 

a)in the event two (2) Finished Product deliveries are delayed for more than 30
(thirty) days for reasons other than for Force Majeure Event and such delivery
is not made within 30 (thirty) days of receipt of EMS’ written notice to SONOMA
in respect thereto;

 

b)in the event any Governmental Authorities takes any action or raises any
objection that prevents EMS from buying and/or importing the Product in the
Territory for a period longer than 6 (six) months;

 

c)in the event the Governmental Authorities require additional development for
granting the Marketing Authorization which results in costs higher than the
stated on Schedule 4 and if there is no common agreement on how to deal with the
exceeding difference; or

 

d)in the event SONOMA implements any Change without necessary Governmental
Authorities approval.

 

10.  CONSEQUENCES OF TERMINATION

 

10.1  Upon expiry as well as upon termination of this Agreement, EMS shall:

 

a)within six (6) months from the termination or expiration of this Agreement, be
entitled to sell all unexpired Products already delivered to EMS as provided in
Section 5.2(b) subject to the terms of this Agreement, and cease using any
SONOMA Trademarks immediately upon the earlier of the expiration of such period
or the sale of all Product inventory; provided, however, that if SONOMA
terminates this Agreement due to breach of EMS’ obligations under Sections 3.1,
3.2 or 12 of this Agreement, EMS shall have no right to continue to sell the
Product inventory or to use SONOMA’s Trademarks.

 

b)pay SONOMA all amounts related to Purchase Orders placed and not yet paid
pursuant to Section 5.1(c); and

 

(c)return forthwith to SONOMA free of charge all documents or records, in
whatever media, in EMS’ possession or under its or any of its Affiliates or
sub-distributors’ control, except for digital backups automatically generated
and stored at EMS’ servers, containing SONOMA’s Confidential Information, which
shall continue to be subject to the confidentiality and non-use provisions of
this Agreement;

 

 

 

 



Agreement Sonoma - EMS Page 17 / 28

 

 

(d)refrain from using the EMS Trademarks in connection with any
hypochlorous-based product in the Field, regardless of strength or form.

 

10.2 Upon expiry as well as upon termination of this Agreement, SONOMA shall:

 

a)return forthwith free of charge to EMS, at EMS’s request, all documents or
records, in whatever media, in SONOMA’s possession or under its or any of its
Affiliates containing EMS’s Confidential Information;

 

b)have the right to repurchase from EMS any or all Products held by EMS in good
condition at a price equal to the Product purchase price;

 

c)cease using any EMS Trademark and the Marketing Authorization.

 

10.3The provisions of Sections 1, 10, 11, 12, 13 and 14 shall survive for a
period of 5 (five) years after the date of expiration or termination of this
Agreement.

 

11. GOVERNING LAW AND SETTLEMENT OF DISPUTES

 

11.1This Agreement shall be governed by and interpreted in accordance with the
laws of England.

 

11.2Each Party shall use its best reasonable endeavours to settle amicably any
dispute which may arise with the other Party in relation to the construction,
performance or termination of this Agreement.

 

11.3Any disputes, controversies, doubts or questions between the Parties whether
relating to the construction, meaning, scope, operation or effect of this
Agreement or the validity or breach hereof (a “Dispute”) which cannot be settled
amicably shall be finally settled by arbitration by and according to the Rules
of Arbitration of the London Court of International Arbitration (LCIA) by one
(1) arbitrator chosen in common agreement between the Parties from the LCIA list
of arbitrators. If the Parties does not reach an agreement within 30 (thirty)
days from the notice of arbitration, the LCIA shall be entitled to appoint the
arbitrator in accordance with its Rules. The arbitration proceedings shall be
conducted in the English language and the venue of the arbitration shall be the
city of London, England.

 

11.4The Parties shall not disclose the arbitration procedure or its object, and
shall maintain confidential all the information directly or indirectly related
to the controversy submitted to arbitration.

 

11.5The arbitral award shall be given in writing. It shall be binding upon the
Parties and shall be enforceable in accordance with its terms and conditions.
The arbitral award can be enforced in any court having jurisdiction on the
Parties or on their assets.

 

12.  CONFIDENTIALITY

 

12.1Receiving Party acknowledges that it received or that it shall receive
Confidential Information during the Term of this Agreement, and that such
Information shall be kept confidential by Receiving Party with the same degree
of care given to its own Confidential Information. Receiving Party shall not
make use of or disclose the Confidential Information to any third party, except
for the purposes expressly authorized herein or with the express prior written
authorization of the Disclosing Party involved. Confidential Information may be
disclosed only to the officers, directors, consultants and employees of the
Receiving Party on a need to know basis, provided that such personnel are
advised and subject to obligations of confidentiality as strict as the ones
established herein. Furthermore, Receiving Party is aware that it may be held
liable for the acts and omissions of their officers, directors, consultants,
employees or subcontractors.

 

 

 

 



Agreement Sonoma - EMS Page 18 / 28

 

 

12.2Disclosures to Regulatory Authorities as required by Law or necessary to
secure the registration, licensing and commercialization of the Products shall
not be deemed as a breach of the confidentiality provisions established herein.

 

12.3The obligations of confidentiality and non-use stated in this Section are
independent of all other rights and obligations of the Parties under this
Agreement and shall remain in effect beyond the termination, cancellation or
expiration of this Agreement for any reason for the period provided in Section
10.3.

 

12.4Receiving Party hereby acknowledges and agrees that any breach of or
noncompliance with the confidentiality obligations stated herein may result in
immediate and irreparable harm to Disclosing Party who shall be entitled to
pursue any legal measures and remedies provided under the Law or in equity to
prevent or cease the disclosure, as well as to repair any damages and losses.

 

12.5Upon termination or expiration of this Agreement, or upon request of
Disclosing Party, Receiving Party shall immediately return all Confidential
Information received from Disclosing Party, including, but not limited to,
Dossiers, registration documents, scientific information, publications or any
other material deemed confidential, without making or retaining any copies.

 

12.6If Receiving Party becomes aware or has knowledge of any unauthorized use or
disclosure of Confidential Information, it shall promptly notify Disclosing
Party of such unauthorized use or disclosure and, thereafter, shall take all
reasonable steps to assist Disclosing Party in attempting to minimize any
potential or actual damages or losses resulting from such unauthorized use or
disclosure.

 

12.7Receiving Party agrees that it shall not claim to have any rights, title or
ownership over the Confidential Information, and that rights, title and
ownership over the Confidential Information shall rest in Disclosing Party.

 

13. LIABILITY AND INDEMNIFICATION

 

13.1EMS shall indemnify, défend and hold harmless SONOMA for any loss, damage,
liability, cost or expenses (including without limitation, any reasonable costs
or legal fees thereby incurred by SONOMA) arising out of any demands, suits, or
actions, to the extent arising or resulting from (i) death, bodily injury or
damage to property caused by any fault or negligence by EMS’s employees or
agents in the importation, Marketing or distribution of the Product in the
Territory, or (ii) any sale or Marketing not consistent with the relevant
Regulatory Approval and label claims; provided that SONOMA shall (i) notify
forthwith EMS of any such claim and (ii) not take any action or admit any
liability or pay any amount to, or compromise with, any Third Party in respect
of such claim, except with EMS’s prior consent or in compliance with a court
order. EMS liability is limited to the amount equal to the aggregate Minimum
Annual Purchase Amount for the first five years set forth on Schedule 4.

 

13.2EMS shall not be liable in contract, tort, negligence, breach of statutory
duty or otherwise for any special, indirect, incidental or consequential damages
or for any economic loss or loss of profits suffered by SONOMA, including any
loss of prospective sales, investments made or expenses incurred in connection
with this Agreement.

 

13.3SONOMA shall indemnify, defend and hold harmless EMS for any loss, damage,
liability, cost or expenses (including without limitation, any reasonable costs
or legal fees thereby incurred by EMS) arising out of any demands, suits, or
actions, to the extent arising or resulting from (i) the sale or import of
Products without the necessary regulatory approval during the period SONOMA is
responsible therefor, to the extent the lack of Regulatory Approval is due to
SONOMA’s gross negligence or willful misconduct, or (ii) manufacturing defects
in the Products; provided that EMS shall (i) notify forthwith SONOMA of any such
claim and (ii) not take any action or admit any liability or pay any amount to,
or compromise with, any Third Party in respect of such claim, except with
SONOMA´s prior consent or in compliance with a court order. SONOMA liability is
limited to the amount equal to the first five year forecast but it shall not
exceed the amount comprised by SONOMA´s liability insurance. During the Term of
this Agreement SONOMA undertakes to maintain a liability insurance policy
covering at least an amount equal to the aggregate Minimum Annual Purchase
Amount for the first five years forecast set forth on Schedule 4.

 

 

 

 



Agreement Sonoma - EMS Page 19 / 28

 

 

13.4SONOMA will not be liable in contract, tort, negligence, breach of statutory
duty or otherwise for any special, indirect, incidental or consequential damages
or for any economic loss or loss of profits suffered by EMS, including any loss
of perspective sales, investments made or expenses incurred in connection with
this Agreement.

 

13.5Each of SONOMA and EMS shall maintain a liability insurance that covers
Product liability for an amount up to $5 million with a deductible of $25,000
per claim and in the aggregate and shall name the other as an additional insured
under such policy effective as of the Launch Date. Each Party shall provide the
other Party evidence of this coverage upon written request.

 

14.  MISCELLANEOUS PROVISIONS

 

14.1This Agreement, its Schedules, and, when and if executed and attached
hereto, the Quality Agreement and the SDEA, constitute the entire agreement
between the Parties in relation to the registration, purchase, Marketing,
distribution, and sale of the Product in the Territory and supersede all prior
oral or written agreements between the Parties, including, without limitation,
the Term Sheet, relating to the same subject matter, including without
limitation each of the Parties’ general conditions of sale or purchase. No
change to this Agreement and/or its Schedules shall be binding upon the Parties
unless it is made in a written document signed by authorized representatives of
both Parties or of their legal successors. Unless otherwise expressly provided
in SONOMA’s order acceptance for a particular Purchase Order, as provided under
Section XX of this Agreement, the terms of this Agreement shall apply to all
purchases by EMS from SONOMA. Any terms or conditions proposed by EMS
inconsistent with or in addition to the terms and conditions in this Agreement
shall be void and of no effect unless and until specifically agreed to in a
writing executed by an authorized representative of SONOMA.

 

14.2After the Effective Date, each Party may use the other Party’s name(s) and
trademark(s) exclusively in order to issue a press release or public
announcement of the Parties’ relationship under this Agreement. EMS acknowledges
that SONOMA may make a public announcement and such filings that are required
under state and federal securities laws applicable to SONOMA. SONOMA shall
provide the press release to EMS for approval, prior to public release and
filing. Except for the foregoing, no public announcement or press release shall
be made without both Parties’ prior written consent as to the content of such
announcement or press release.

 

14.3Any notice required to be given by either Party to the other under this
Agreement shall be validly given through overnight carrier, considered delivered
after three days from posting, or through electronic mail with receipt
confirmation, sent to the address of the Parties as set out hereafter or to any
new address notified to the other Party:

 

  i. If to SONOMA to the attention of:           Bruce Thornton, Executive Vice
President; Address: 1129 North McDowell Blvd., Petaluma, CA 94954, USA

 

 

 

 

 



Agreement Sonoma - EMS Page 20 / 28

 

 

  ii. If to EMS to the attention of:           Peter Maurice Lay, Business
Development Director; Address: Rodovia Jornalista Francisco Aguirre Proença - SP
101, KM 08, Parque Odimar, Hortolândia/SP - Brazil

      

14.4Should any provision of this Agreement become invalid or unenforceable under
applicable Laws, this shall not invalidate or render any other provision invalid
or unenforceable. The invalidated or unenforceable provision shall be deleted
and replaced, by mutual consent of both Parties, by a valid or enforceable
provision having the same effect as, or an effect as close as possible to the
effect of the original provision. If such effect is deemed illegal, such clauses
shall be eliminated automatically from this Agreement, without affecting the
validity of the Agreement.

 

14.5The headings in this Agreement are for information only and will not be
considered in the interpretation of this Agreement.

 

14.6This Agreement is made in English and the English text shall prevail over
its translation into any other language.

 

14.7Neither this Agreement nor any of the rights or obligations of the Parties
may be assigned or sublicensed without the prior written consent of the other
Party; provided, however, that EMS may assign it to one Affiliate of EMS and
that either Party may, without the consent of the other Party, assign this
Agreement or any of its rights or obligations hereunder in connection with the
sale of substantially all its assets; and provided, further, that any transfer
or transfers of shares of either Party, or the merger of a Party with a Third
Party, shall not constitute an assignment of this Agreement.

 

14.8Any waiver of the terms and conditions hereof must be explicitly in writing
and executed by a duly authorized officer of the Party waiving compliance. The
waiver by either of the Parties of any breach of any provision hereof by the
other shall not be construed to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself. The delay or failure of any Party
at any time to require performance of any provision of this Agreement shall in
no manner affect such Party’s rights at a later time to enforce the same.

 

14.9The relationship between the Parties is that of independent contractors and
each Party agrees to conduct its affairs accordingly. Neither Party shall, by
reason of this Agreement, be deemed to be a member of a partnership or joint
venture with the other Party.

 

14.10This Agreement shall be binding upon and inure solely to the benefit of
SONOMA and EMS, and their respective successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any Third Party any right, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.

 

14.11This Agreement may be executed in three (3) or more counterparts, each of
which is to be considered an original and taken together as one and the same
document.

 

Made on the date hereof in two original copies, including one for each Party.

 

Sonoma Pharmaceuticals, Inc.   EMS S.A.            

/s/ Jim Schutz

  /s/ Dr. Roberto Amazonas Name:  Jim Schutz   Name:  Dr. Roberto Amazonas
Position: CEO   Position: CEO                 Name:     Position:

 

 

 

 

 

 



Agreement Sonoma - EMS Page 21 / 28

 

 

SCHEDULE 1

 

Packaging

 

Primary and Secondary Packaging

 

Gramaderm/Gramacyn Combo-Pack (120 g Hydrogel & 120 ml Solution)

[ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

Primary and Secondary Packaging

 

Gramacyn (9 g Hydrogel & 9 ml Solution ):

[ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

 

 

 

 

 

 

 

 

 

_________

† Confidential material redacted and separately filed with the Commission.

 

 

 

 



Agreement Sonoma - EMS Page 22 / 28

 



Primary and Secondary Packaging

 

Epicyn/Celacyn (45 g Tube)

[ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

Primary and Secondary Packaging

 

Epicyn/Celacyn (9 g Tube)

[ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

·         [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

o   [ ]†

Leaflet (PIL)

 

Gramaderm/Gramacyn Combo-Pack (120 g Hydrogel & 120 ml Solution)

·         [ ]†

·         [ ]†

·         [ ]†

           [ ]†

 

 

 

 

 

 

____________

† Confidential material redacted and separately filed with the Commission.

 

 

 



Agreement Sonoma - EMS Page 23 / 28

 

 

 



Leaflet (PIL)

Gramacyn (9 g Hydrogel & 9 ml Solution ):

·         [ ]†

·         [ ]†

·         [ ]†

           [ ]†

Leaflet (PIL)

Epicyn/Celacyn (45 g Tube)

·         [ ]†

·         [ ]†

·         [ ]†

           [ ]†

Leaflet (PIL)

Epicyn/Celacyn (9 g Tube)

·         [ ]†

·         [ ]†

·         [ ]†

           [ ]†

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



† Confidential material redacted and separately filed with the Commission.

 

 

 

 

 

Agreement Sonoma - EMS Page 24 / 28

 

 

 

 

 

 

 

SCHEDULE 2

 

Territory

 

Federative Republic of Brazil.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Agreement Sonoma - EMS Page 25 / 28

 

 



SCHEDULE 3

 

Trademarks

 

 

Sonoma’s Trademarks

 

Microcyn Technology

 

[image_001.jpg] 

 

Oculus

 

Sonoma

 

EMS’ Trademarks

 

Celacyn

 

Gramacyn

 

Underskin

 

EMS

 

[image_002.jpg] 

 

Luxbiotech Farmaceutica Ltda

 

 

 

 

 



Agreement Sonoma - EMS Page 26 / 28

 

 

SCHEDULE 4

 

Minimum Annual Purchase Amount and Pricing

 

Product to be supplied as Finished Products

 

Sonoma Product Supply Price Gramaderm/Gramacyn (120 g Hydrogel or 120 ml
Solution) [   ]†USD Gramaderm/Gramacyn Combo-Pack (120 g Hydrogel & 120 ml
Solution) [   ]†USD Epicyn/Celacyn (45 g Tube) [   ]†USD Pediacyn (45 g Tube) To
be defined Lasercyn (Hydrogel or Spray) To be defined

 

Samples in smaller sizes to be provided at [ ]†USD / unit as per described
below:

 

(i)        Gramaderm/Gramacyn (9 g Hydrogel & 9 ml Solution ): [ ]†USD (US
Dollars);

 

(ii)        Epicyn/Celacyn (9g Tube): [ ]†USD (US Dollars).

 

All samples shall be labeled “Not for Sale” or similar.

 

Product description Minimum Annual Purchase Amount (US DOLLARS)

Gramaderm (US)/ Gramacyn (Brazil) (120g Hydrogel or 120ml Solution)

 

Gramaderm (US)/ Gramacyn (Brazil) Combo-Pack (120g Hydrogel & 120ml Solution)

 

Epicyn (US) /Celacyn (Brazil) (45g Tube)

Y1 Y2 Y3 Y4 Y5



 

 

 

$100,000

 

 

 

$250,000 $500,000 $750,000 $1,000,000

 

The Term “Year” (Y) means the Contract Year. All prices agreed herein are in US
Dollars (USD).

 

Products can be added and/or cancelled from this Schedule 4 according to mutual
written agreement. SONOMA shall have the right to remove any Product that is
subject to Recall.

 

 

 

 

 

__________________

† Confidential material redacted and separately filed with the Commission.

 



Agreement Sonoma - EMS Page 27 / 28

 

 

SCHEDULE 5

 

Customs letter to be filled and signed for each importation

 

DECLARAÇÃO DO DETENTOR DA REGULARIZAÇÃO DO PRODUTO AUTORIZANDO A IMPORTAÇÃO POR
TERCEIRO

 

A empresa .................................................................,
CNPJ n° ..........................., devidamente autorizada pela ANVISA – AFE
n°................................., detentora da regularização do(s) produto(s)
abaixo relacionados, representada por seu responsável legal e seu responsável
técnico, em concordância com o estabelecido na RDC 81, de 05 de novembro de
2008, autorizam a empresa
...................................................................... CNPJ n°
.................................... a realizar a atividade exclusiva de
importação terceirizada.

 

Nome comercial do produto Apresentação Comercial do produto Número da
regularização na ANVISA            

 

Declaramos que após a importação os produtos serão expostos ao comércio ou ao
consumo sob nossa responsabilidade, de forma exclusiva e intransferível,
garantindo-se assim, a rastreabilidade desses produtos desde sua importação até
o seu consumidor final, conforme estabelecem os incisos X do artigo 3° da Lei n°
6360, de 23 de setembro de 1976 e parágrafo 1° do artigo 15 do Decreto 8.077, de
14 de agosto de 2013.

 

Assume, também, o compromisso de observar rigorosamente as normas e
procedimentos estabelecidos pela legislação sanitária, e está ciente das
penalidades que ficará sujeita nos termos da Lei 6.437, de 20 de agosto de 1977,
sempre que ficar comprovado o descumprimento dessas normas.

 

Esta declaração tem validade de 90 dias a contar da data de sua assinatura.

 

 

Município (UF),....... de .................... de 20 ____

 

 

 

 

      Assinatura do Responsável Legal ou Representante Legal da empresa
detentora da regularização do produto   Assinatura do Responsável Técnico da
empresa detentora da regularização do produto

 

 

 

 

 

 

 

 

 

 

Agreement Sonoma - EMS Page 28 / 28

